By the Court.
1. In Marts v. The State, 26 Ohio St., 162, the circumstances under which homicide may lawfully be committed in self-defense are well stated.
2. Where one is assaulted in his home, or the home itself is attacked, he may use such means as are necessary to repel the assailant from the house, or to prevent his forcible entry, or material injury to his home, even to the taking of life. But a homicide in such a case would not be justifiable unless the slayer, in the careful and proper use of his faculties, Iona fide believes, and has reasonable ground to believe that the killing is necessary to repel the assailant or prevent his forcible entry.
3. So far as the charge to the jury here complained of was inconsistent with these principles it was erroneous.

Exceptions sustained.